                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       No. 5:18-CT-3305-BO

LAMONTAE NATHANIEL COLBERT,                    )
                                               )
               Plaintiff,                      )
                                               )
       V.                                      )               ORDER
                                               )
SGT. NATALIE TAPLEY-BURNETT,                   )·
et al:,                                        )
                                               )
               Defendants.                     )

       This matter comes before the court on Defendants' motion to stay the dispositive motions

deadline or, in the alternative, for a sixty day extension of time to file dispositive motions. [DE-35}

For good cause shown, the motion is allowell, and the deadline to file dispositive motions is

extended by sixty days. Accordingly, potentially dispositive motions shall be filed no later than

March 20, 2020.

       SO ORDERED, this the /'7 day of January, 2020.



                                       R ~ B. fos,k
                                                               1




                                       United States Magistrate Judge
